DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant does not distinctly and specifically point out supposed errors in the restriction requirement, therefore, the election shall be treated as an election without traverse.
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/6/2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 200.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the remaining portion"; and claim 2 recites “fastening members” and “sides”.  There is insufficient antecedent basis for these limitations in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by KR 102033757.
	In regards to claim 1, in Figures 1-2 and paragraphs detailing said figures, KR 102033757 discloses a coupling assembly for pipe connection, which is configured so that two or more couplers are disposed to face each other to connect pipes consecutively disposed in an axial direction and the pipes are connected while a fastening member is preassembled to the plurality of couplers, the coupling assembly comprising a locking part formed in the coupler and inserted into a fastening groove formed in the pipe, wherein a portion of the locking part is inserted into the fastening groove, and the remaining portion of the locking part is disposed outside the fastening groove.
	In regards to claim 2, in Figures 1-2 and paragraphs detailing said figures, KR 102033757 discloses fastening parts to which fastening members are connected by passing through the fastening parts are formed on both sides of the coupler, and an angle between the fastening parts in pairs before fastening of the couplers may be maintained to be the same as that after fastening of the couplers.
	In regards to claim 3, in Figures 1-2 and paragraphs detailing said figures, KR 102033757 discloses an arch-shaped surface that faces an outer circumferential surface of the fastening groove is formed in the locking part, a portion of the arch-shaped surface is seated and supported on the outer circumferential surface of the fastening groove, and the remaining portion of the arch-shaped surface is disposed to be spaced apart from the outer circumferential surface of the fastening groove.
	In regards to claim 4, in Figures 1-2 and paragraphs detailing said figures, KR 102033757 discloses minimum locking points are formed on both sides of the locking part such that an insertion depth of the locking part is equal to half of a depth of the fastening groove, and the minimum locking points are formed in a range of 00 to 410 along both sides of the arch-shaped surface.
	In regards to claim 5, in Figures 1-2 and paragraphs detailing said figures, KR 102033757 discloses the fastening parts include gap maintaining surfaces so that distances from the outer circumferential surfaces of the fastening grooves to the remaining portions of the arch-shaped surfaces decrease.
	In regards to claim 6, in Figures 1-2 and paragraphs detailing said figures, KR 102033757 discloses unlocking points at which the arch-shaped surface come out of the fastening groove are formed on both sides of the locking part, and the gap maintaining surfaces extend downward from the unlocking points.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679